Exhibit 10.8

SOFTWARE LICENSE AGREEMENT

SOFTWARE LICENSE AGREEMENT (“Agreement”), dated as of July 23, 2007 by and
between Orbitz Worldwide, LLC, a Delaware limited liability company with its
address at 500 West Madison Street, Suite 1000, Chicago, IL 60661 (“Orbitz”) and
ITA Software, Inc., a Delaware corporation with its address at 141 Portland
Street, 7th Floor, Cambridge, MA 02139 (“ITA”).

WHEREAS, ITA has developed a software product known as “QPX” (as further defined
below), which has a capability to search, select, sort and price air fares; and

WHEREAS, Orbitz operates the Orbitz Sites (as further defined below); and

WHEREAS, Orbitz wishes to license QPX to provide information for the Orbitz
Sites as well as for White Label Sites and Third Party Sites (as further defined
below) as further set forth herein;

WHEREAS, Orbitz and ITA are presently parties to an Amended and Restated
Software License Agreement dated as of May 15, 2002, which agreement expires by
its terms on September 30, 2007 (the “Existing Agreement”); and

WHEREAS, Orbitz and ITA desire to extend the Existing Agreement and to enter
into a new agreement to become effective upon the expiration of such extension,
so as to assure Orbitz continued access to QPX following such expiration;

NOW, THEREFORE, in consideration of the foregoing the parties hereby agree as
follows:


1.                                      DEFINITIONS


(A)                                  “AGREEMENT MONTH” MEANS EACH ONE-MONTH
PERIOD DURING AN AGREEMENT YEAR.


(B)                                 “AGREEMENT YEAR” MEANS EACH SUCCESSIVE
PERIOD OF TWELVE AGREEMENT MONTHS DURING THE TERM OF THIS AGREEMENT, BEGINNING
ON THE COMMENCEMENT DATE.


(C)                                  “ANNUAL MINIMUM” HAS THE MEANING SET FORTH
IN SECTION 8(A).


(D)                                 “COMMENCEMENT DATE” MEANS JANUARY 1, 2008.

(e)                                  “CPI Increase” means the change (as of the
date the most recently available) in the Bureau of Labor Statistics Consumer
Price Index – All Items (as reported in the Wall Street Journal) from a base of
January of the immediately preceding year through January of the year for which
such change applies.

(f)                                    “Documentation” means the Application
Program Interface (API) for QPX attached hereto as Appendix 1.


(G)                                 “END USERS” MEANS END USERS WHO ACCESS QPX
AT A SITE.


(H)                                 “INSOLVENCY EVENT”, WITH RESPECT TO EITHER
PARTY, MEANS ANY OF THE FOLLOWING: (I) SUCH PARTY AT ANY TIME CEASES TO CONDUCT
BUSINESS IN THE ORDINARY COURSE; (II) SUCH PARTY FILES A VOLUNTARY PETITION IN
BANKRUPTCY OR ANY VOLUNTARY PROCEEDING RELATING TO INSOLVENCY, RECEIVERSHIP,
LIQUIDATION OR COMPOSITION FOR THE BENEFIT OF CREDITORS; OR (III) SUCH PARTY
BECOMES THE SUBJECT OF AN INVOLUNTARY PETITION IN BANKRUPTCY OR ANY INVOLUNTARY
PROCEEDING RELATING TO INSOLVENCY, RECEIVERSHIP, LIQUIDATION OR COMPOSITION FOR
THE BENEFIT OF CREDITORS, IF SUCH PETITION OR PROCEEDING IS NOT DISMISSED WITHIN
SIXTY (60) DAYS OF FILING.

(i)                                     “Look-to-Book Ratio”, with respect to
any Orbitz Site or White Label Site, means the ratio of Queries from such Site
(including Queries that are not User Queries, as defined in Section 2(b)(vii))
to


--------------------------------------------------------------------------------


PNRs created on such Site; and, with respect to Third Party Sites, means the
ratio of Queries (including Queries that are not User Queries) on such Site to
PNRs created on an Orbitz Site as a result of referrals from such Third Party
Site or otherwise deriving from the information provided to such Third Party
Site by Orbitz.

(j)                                     “Online Users” means end users (i.e.
persons not in the business of providing travel services to others) who access
QPX at a Site for the purpose of viewing fares, schedules, seat availability, or
purchasing air travel, including (without limitation) users who call an Orbitz
customer service agent who accesses QPX at an Orbitz Site.


(K)                                  “ORBITZ DATA” HAS THE MEANING SET FORTH IN
SECTION 7.


(L)                                     “ORBITZ SITES” MEANS, COLLECTIVELY, THE
WORLD WIDE WEB TRAVEL SITES LOCATED AT THE URLS WWW.ORBITZ.COM,
WWW.CHEAPTICKETS.COM, WWW.EBOOKERS.COM, WWW.HOTELCLUB.COM, WWW.RATESTOGO.COM,
AND OTHER WEB SITES OWNED AND OPERATED BY ORBITZ THAT USE QPX.  FOR THE
AVOIDANCE OF DOUBT, A WEB SITE OWNED BY ORBITZ THAT DOES NOT USE QPX WILL NOT BE
CONSIDERED AN “ORBITZ SITE” FOR PURPOSES OF THIS AGREEMENT.


(M)                               “ORBITZ WHITE LABEL CUSTOMER” MEANS THE
OPERATOR OF A WHITE LABEL SITE.


(N)                                 “PER-PNR FEE” HAS THE MEANING SET FORTH IN
SECTION 4(D).

(o)                                 “Person” means any individual, firm,
corporation, partnership, limited liability company, trust, joint venture or
governmental or administrative agency or authority, or any other entity, and
shall include any successor (by merger or otherwise) of such entity.

(p)                                 “QPX-Powered PNR” means a passenger name
record (“PNR”) created in a system (such as a reservations system of an airline
or a CRS) by or on behalf of any Online User; provided, however, that a PNR in
which the marketing carrier is one with respect to which there are Booking
Issues (as defined in Section 8(c)) and with respect to which Orbitz is using
another data source, as permitted by such Section, shall not be considered a
QPX-Powered PNR.  For the purposes hereof, a QPX-Powered PNR “created” shall be
deemed to refer to all QPX-Powered PNRs created, whether or not subsequently
cancelled; i.e., “gross PNRs”, not “net PNRs”; except that the following shall
not be included within the definition of QPX-Powered PNR: (1) PNRs cancelled
during the same calendar day as they are created; (2) PNRs created for test
purposes, at Orbitz Sites or White Label Sites, which are subsequently
cancelled.  A passenger name record that is not a QPX-Powered PNR shall be
referred to as a “Non-QPX-Powered PNR.”


(Q)                                 “QPX” MEANS, AT ANY TIME, THE THEN-CURRENT
VERSION OF ITA’S TRAVEL PLANNING SOFTWARE PRODUCT AND RELATED SOFTWARE PRODUCTS,
ALL AS DESCRIBED MORE FULLY IN THE DOCUMENTATION.  QPX INCLUDES ITA’S
AVAILABILITY MANAGEMENT SYSTEM (BOTH ITS DYNAMIC CALCULATING AVAILABILITY SYSTEM
AND ITS SYSTEM FOR PROCESSING OTHER TYPES OF AVAILABILITY DATA SUCH AS SO-CALLED
“AVS” DATA), KNOWN AS “DACS”, BUT SPECIFICALLY EXCLUDES FUNCTIONALITY FOR AWARD
TRAVEL AND AUTOMATED REFUND/REISSUE.

(r)                                    “Query” means a query from Orbitz to QPX.

(s)                                  “Site” means an Orbitz Site, a White Label
Site or a Third Party Site.

(t)                                    “SOWs” has the meaning set forth in
Section 4(a).

(u)                                 “Third Party Site” has the meaning set forth
in Section 2(d).

(v)                                 “Upgrade Releases” shall have the meaning
set forth in Exhibit A.

(w)                               “Use” of QPX means, with respect to an Online
User, that Orbitz provides information to such Online User which includes any
information derived from the response to a Query.

(x)                                   “White Label Site” has the meaning set
forth in Section 2(c).

2


--------------------------------------------------------------------------------


2. SERVICES TO BE PROVIDED; RESTRICTIONS

(a) License Grant.  ITA grants Orbitz a worldwide, nonexclusive, irrevocable
(except as expressly set forth herein) license to use, perform and display QPX
in accordance with the terms of this Agreement. Orbitz may use QPX to generate,
sort, price and select airline itineraries and determine availability of
selected flights, classes of service and booking codes, in order to provide
travel planning and related services to End Users.

(b) Rights and Restrictions.

(i)                         Except as provided in this Agreement, Orbitz shall
not have the right to sublicense or transfer QPX.

(ii)                      Except as provided in Section 2(c), Orbitz shall not
have the right to use QPX to provide services to an airline or to an affiliate
of an airline which is engaged in the business of selling travel on such
airline.

(iii)                 Orbitz may make copies of QPX executables for hosting,
staging, back- up, disaster recovery, testing or archival purposes, and as
necessary to utilize QPX in its business, subject to the other terms and
conditions of this Agreement.

(iv)                Orbitz shall be permitted to use (including via a network)
QPX on a worldwide basis and on an unlimited number of machines without
restriction as to the number of users, but only subject to the restrictions and
limitations contained herein.

(v)                     Orbitz agrees that it shall not reverse engineer,
disassemble, decompile, modify, profile or monitor QPX for any purpose
whatsoever, nor will Orbitz implement or permit procedures such as “port scans”,
“tiger attacks” or other techniques designed to gain access to QPX (or to
computers running QPX) which have not been specifically authorized by ITA;
provided, however, that Orbitz may monitor the operation of the programs with
ITA’s prior consent, which will not be unreasonably withheld, provided that such
monitoring is in accordance with all the other provisions of this Agreement. The
foregoing provision shall not be deemed to prohibit Orbitz from monitoring the
inputs to or outputs from ITA’s Application Program Interfaces (APIs). Without
limiting the foregoing, Orbitz specifically agrees that it will not observe,
read, copy, profile or monitor the contents of any Packets, as defined below (or
write or use any software program which permits or enables any of such
activities), for any purpose whatsoever; provided, however, that Orbitz may
monitor external characteristics of Packets such as volume of Packets moving
across the network or the size of Packets. In addition, Orbitz shall have the
right to monitor, through the use of passive monitoring agents that at no time
during their operations would result in changing configurations, changing the
intended operation of the system, or degrading performance, the performance
(i.e, uptime, disk space usage, bandwidth performance, memory utilization, etc.)
of the hardware and equipment on which QPX is running at the Orbitz data center.
As used herein, “Packet” means a file or packet of data which is sent (either
over a network or within a single computer) from one program comprised in QPX to
another program comprised in QPX; provided that a “Packet” shall not include any
data input by an End User or Orbitz, any data output by QPX to an End User or
Orbitz, or any Orbitz Data.

(vi) Except as expressly set forth in this Agreement, Orbitz shall not have any
right to make, prepare or reproduce derivative works of QPX.

(vii) In responding to a query from an Online User (a “User Query”), Orbitz (and
any Orbitz White Label Customer and any Third Party Site) may only use
information obtained as a result of a “Live Query” – i.e., a Query to QPX that
directly results from and relates to the User Query.  For the avoidance of
doubt, the foregoing shall be deemed to prohibit Orbitz or an Orbitz White Label
Customer

3


--------------------------------------------------------------------------------


or Third Party Site from answering User Queries using cached information.  For
the purposes hereof, “cached information” means, with respect to any Live Query
from an Online User, information retained or stored by Orbitz or an Orbitz White
Label Customer or Third Party Site that was originally obtained from (1) a User
Query from a different Online User, (2) User Queries that were performed at an
earlier time, or (3) Queries submitted by Orbitz or an Orbitz White Label
Customer or Third Party Site to QPX that do not directly result from or relate
to User Queries. Orbitz will not be considered to have displayed cached
information if it uses its “Deal Detector” functionality (i.e., Orbitz sends a
destination and price, and possibly dates of travel, to an Online User that has
previously informed Orbitz of his or her interest in such destination), lead
pricing promotion (i.e., Orbitz sends a destination and price to an Online User
that it believes may be interested in travel to such destination), or “Orbitz
Insider” desktop application (i.e., desktop version of Deal Detector) so long
as, in each case, the following conditions are met: (A) in each such case,
Orbitz proactively sends (via email or other similar means) to an Online User
information derived from a Query; (B) such Online User has not made a User Query
at the time when Orbitz provides such information to such Online User; (C) the
information provided to the Online User does not include more than one price
(i.e., “$179 one-way to Fort Lauderdale”), may (in the case of Deal Detector or
Orbitz Insider, but not lead pricing) include dates but does not include times
of travel, and does not include information about more than one itinerary; (D)
Orbitz makes a unique Query with respect to each Online User to which
information is provided (i.e., if Orbitz wishes to provide information about the
same city-pair and dates to three Online Users, it performs three Queries and
not one Query); (E) the Online User is unable to obtain the details of an
itinerary, or information about any other or similar itineraries, without going
to an Orbitz Site and performing a User Query; (F) the purpose of such
functionality is to cause a User to perform a Live Query and to promote booking
of a PNR by an Online User; and (G) the total number of such Queries (i.e., Deal
Detector; lead pricing, to the extent lead pricing is automatically, rather than
manually, shopped; Orbitz Insider and any other Queries that are not Live
Queries) (“Non-Live Queries”) may not exceed (***)% of the total number of Live
Queries performed at the Orbitz Sites.  If the total number of Non-Live Queries
exceeds (***)% of the total number of Queries performed at the Orbitz Sites,
then, subject to the last sentence of Section 8(d) Orbitz will pay a fee
(“Non-Live Query Fee”) of $(***)/Non-Live Query for such Non-Live Queries in
excess of (***)% of the total number of Queries.  Notwithstanding the foregoing,
Orbitz or an Orbitz White Label Customer or Third Party Site shall have the
right to store or cache information obtained as a result of a User Query made at
one time during a single user session for purposes of saving such information
for use at a later time within such session as long as such use does not occur
more than thirty minutes after such User Query; provided, that in the event that
the Online User that performed the original User Query has commenced purchasing
a ticket and has not completed such process by the expiration of such 30-minute
period, then such thirty-minute period may be extended (with respect to the
results of such Live Query only) for a period sufficient for such Online User to
complete such purchase, up to a maximum of 60 minutes.  The parties’ intention
is that Orbitz’s and/or Orbitz White Label Customers’ and/or Third Party Sites’
use of information obtained from a User Query by a User will never be used in
such a way as to appear to another User (“Other User”) in response to such User
Query of the Other User, and should not replace or reduce the necessity for live
queries, but rather will be intended to cause the Other User to submit a new
User Query.

(viii)  Orbitz may not provide any information derived from QPX (whether or not
combined with other information derived from another source) to any third party
other than an Online User of an Orbitz Site, except as provided in sections 2(c)
or 2(d) below.

(ix)  If any software provided by ITA to Orbitz is lost or damaged, then ITA
will provide another copy, free of charge.

(x)  Orbitz may not, except for carriers for which ITA does not have data and
except as permitted by Section 8(c), incorporate search results that are not
generated by QPX (each itinerary comprised in such search results are referred
to as a “Non-QPX Solution”) into a matrix display that

4


--------------------------------------------------------------------------------


includes results generated by the Use of QPX.  Further, Non-QPX Solutions
resulting from Booking Issues pursuant to Section 8(c) may not comprise more
than (***)% of the total number of itineraries comprised in such matrix display,
and Non-QPX Solutions resulting from any combination of Booking Issues and
carriers for which ITA does not have data may not comprise more than (***)% of
the total number of itineraries comprised in such matrix display; provided that
ITA recognizes that such percentages may be exceeded in individual markets as a
result of the dominance of certain carriers, and that such isolated instances
will not be deemed to violate this Section 2(b)(ix).

(c) White Label Sites. Orbitz may incorporate QPX into a “white label” travel
web site, referred to hereunder as a “White Label Site”.  In order to be
considered a White Label Site, a web site must fulfill the following conditions:

(i) Orbitz must provide the site with a product incorporating both QPX shopping
and an Orbitz booking capability, and that consists of materially greater
functionality than that of QPX alone;

(ii) the site must not contain any air-related functionality other than that
provided by Orbitz, and must otherwise have substantially the same functionality
for the same booking path as the Orbitz site but be branded with the Orbitz
White Label Customer’s brand;

(iii) Queries will not be submitted to QPX directly from the White Label Site,
but instead will go through the Orbitz presentation layer code (i.e., all white
label customers will gain access to Orbitz via an Orbitz-provided API);

(iv) the site must not contain any files related to air functionality that are
not supplied by Orbitz other than static files such as .gif or .jpeg files;
i.e., the white label customer may customize only the “front end” appearance of
the site.

In addition, the following terms will apply to Orbitz’s provision of QPX to a
White Label Site:

(v) Orbitz will provide written notice to ITA of any new arrangement to provide
a White Label Site.

(vi)  Orbitz may not, without ITA’s prior approval, use QPX to provide any
services to airlines, except that Orbitz may (A) offer a “packaged” product to a
niche portion of an airline web site (such as vacation travel), where such
packaged offerings consists, at a minimum, of air-related services bundled with
car and/or hotel, and (B) continue to provide a niche corporate travel offering
to United Airlines and American Airlines substantially as currently provided.

(vii)  All the restrictions set forth in Section 2(b) and this Section 2(c) will
apply to any White Label Site as well as to Orbitz, and Orbitz agrees that
either (A) Orbitz will be liable to ITA for violation by the Orbitz White Label
Customer of such restrictions or (B) it will enter into an enforceable agreement
with respect to such restrictions with the Orbitz White Label Customer to which
Orbitz is providing the White Label Site, and ITA will be the intended third
party beneficiary thereof.

(d) Third Party Sites. Orbitz may, as part of its online marketing activities
the principal purpose of which is to generate traffic for bookings on the Orbitz
Sites, provide to a third party site or downloadable tool (i.e., which enables
Online Users to perform Queries and have information provided to the desktop)
provided by a third party (each such site or downloadable tool to be referred to
hereunder as a “Third Party Site”) the ability to submit Queries to QPX and
display information therefrom.  In order to be considered a Third Party Site, a
web site must fulfill the following conditions:

(i)  The business model of the site must be similar to that of Orbitz, viz., to
allow an Online User to receive information that is intended to lead to the
creation of a QPX-Powered PNR, such that a majority of the revenue of the site
is derived from referral of customers to sites that perform bookings (rather
than, for example, a business model that is based on using search to generate
advertising revenue or any other form of benefit other than a booking).  In
determining

5


--------------------------------------------------------------------------------


whether a Third Party Site satisfies the requirement of this Section 2(d)(i),
Orbitz will initially make a good faith determination of the business model of
such site.  In the event ITA informs Orbitz that it does not believe such site
satisfies the requirement of this Section 2(d)(i), then the parties will use the
dispute resolution provisions set forth in Section 18 to determine whether such
site satisfies such requirement.

(ii)  The site must not have the ability to fulfill a booking; rather, in order
to create a booking an Online User must be required to go to another web site.

(iii)  The site must be required to display information derived from QPX in a
manner which requires the Online User to go to an Orbitz Site in order to create
a PNR using such information, and Orbitz must provide the site with a product
incorporating both QPX shopping and a requirement to direct the QPX shopping
results to an Orbitz booking capability.

(iv)  If Orbitz wishes to enter into a Third Party Site arrangement with (***)
or another entity of similar size in the search field or similar prominence in
the search field (in each case including their respective subsidiaries or
affiliates, any of which is referred to as a “Prohibited Site”), Orbitz will
provide ITA with prior notice thereof and ITA and Orbitz will jointly determine
the provisions (including economic terms) that will apply to such entity’s Use
of QPX.  Notwithstanding the foregoing, Orbitz has informed ITA that (***) is a
Third Party Site, and ITA agrees that (***) may continue as a Third Party Site
notwithstanding the provisions of this Section 2(e)(iv).

(v)  A list of all existing Third Party Sites is attached hereto as Exhibit B. 
For the avoidance of doubt, the Third Party Sites listed on Exhibit B shall be
deemed to satisfy the condition set forth in Section 2(d)(i).  Following the
date hereof, Orbitz will provide written notice to ITA of any new arrangement to
provide QPX to a Third Party Site.

(vi)  a site owned (in whole or material part) or operated (in whole or material
part) by one or more airlines may not be a Third Party Site; provided, however,
that if following the date a site becomes a Third Party Site, such site receives
a passive investment (i.e., an equity investment of not more than 20% in
aggregate pursuant to which the airline investor(s) do not obtain any control
rights or other right to direct or materially influence the management or
operation of the third party) by one or more airlines that does not result in a
Third Party Site violating any of the conditions set forth in this Section 2(d),
such investment will not in and of itself be deemed to cause such Third Party
Site to be in violation of this Section 2(d)(vi); and provided further, that if
a Third Party Site enters into a transaction that causes it to be in violation
of the provisions of this Section 2(d)(vi), ITA and Orbitz will mutually agree
as to the financial and other terms that should apply to such Third Party Site’s
use of QPX.

(vii)  Orbitz may not provide to a Third Party Site a greater number of results
per Query than Orbitz displays in response to Queries at Orbitz Sites. In no
case may Orbitz provide to a Third Party Site in excess of 300 results per
Query.

(viii)  All the restrictions set forth in Section 2(b) and Sections 2(d)(i),
(ii), (iii), (vi) and (vii) will apply to any Third Party Site as well as to
Orbitz, and Orbitz agrees that either (A) Orbitz will be liable to ITA for
violation by the operator of such Third Party Site of such restrictions or (B)
it will enter into an enforceable agreement with respect to such restrictions
with the operator of such Third Party Site, and ITA will be the intended third
party beneficiary thereof; provided, however, that (1) with respect to (***),
ITA will be responsible, pursuant to ITA’s agreement with (***), to enforce such
provisions and (2) without limiting the applicability of Section 2(d)(iv) to
Orbitz, if Third Party Site(s), other than (***), permit Prohibited Site(s) (as
defined in Section 2(d)(iv)) to perform Queries, or provide any information
derived from QPX to Prohibited Site(s) (each, a “Prohibited Site Query”), and
the total number of Prohibited Site Queries in any Agreement Month exceeds
(***)% of the total number of Third Party Queries in such Agreement Month, then
the number of Prohibited Site Queries in excess of such (***)% threshold

6


--------------------------------------------------------------------------------


shall be deducted from the number of Included Third Party Queries (as defined in
Section 8(e)) for the purpose of calculating the Third Party Excess License Fee
pursuant to Section 8(e).

(e)  Except as specifically set forth in Sections 2(c) and 2(d), Orbitz may not
provide to any web site other than the Orbitz Sites (i) the ability to submit
Queries (or to permit Online Users to submit Queries) to QPX, or (ii)
information generated by QPX in response to Queries.

3. DOCUMENTATION

When delivering QPX (including any Upgrade Releases) to Orbitz, ITA shall supply
applicable Documentation in printed and/or electronic formats, as requested by
Orbitz. Such Documentation shall be provided at no additional charge. If
Documentation is developed specifically for or at the request of Orbitz, then
the preparation of such Documentation shall be undertaken pursuant to an SOW.
Orbitz shall have the right, as part of the license granted herein, to make as
many additional copies of the Documentation for its own internal use as it may
reasonably determine are necessary.

4. SERVICES

(a) Statements of Work. ITA may (but will not be obligated to) furnish to Orbitz
such services as Orbitz may request from time to time, including services
relating to customization of QPX, at ITA’s then-current rates. The provision of
such services shall be governed by statements of work executed by the parties, a
form of which is attached hereto as Exhibit C (“SOWs”).

(b) Reports. The parties anticipate that provisions relating to progress
reporting will be included in SOWs. Unless otherwise agreed in the SOW, ITA
shall present to Orbitz or Orbitz’s designated project manager or project
management company a progress report on a monthly basis in ITA’s standard form
and containing, with respect to each active project, information relating to
ITA’s progress toward completion of that project, and deliverables for the
coming month.

(c) Access to Electronic Resources. Each party shall strictly follow all of the
other party’s security rules and procedures for use of the other party’s
electronic resources. All user identification numbers and passwords disclosed by
each party to the other party shall be deemed to be, and shall be treated as,
the disclosing party’s Confidential Information pursuant to Section 14 of this
Agreement. In addition, any information obtained by either party as a result of
its access to, and use of, the other party’s computer and electronic storage
systems shall be deemed to be, and shall be treated as, the other party’s
Confidential Information pursuant to Section 14 of this Agreement.

(d) Software Maintenance and Data Services. ITA shall provide the maintenance
and technical support services set forth in Exhibit A in accordance with the
service levels also set forth therein.

5. PERSONNEL

(a) ITA Personnel. It is understood and agreed that ITA’s employees and
contractors shall not be considered employees of Orbitz within the meaning or
the applications of any federal, state or local laws or regulations including,
but not limited to, laws or regulations covering unemployment insurance, old age
benefits, worker’s compensation, industrial accident, labor or taxes of any
kind. ITA’s employees shall not be entitled to benefits from Orbitz that may be
afforded from time to time to Orbitz’s employees, including without limitation,
vacation, holidays, sick leave, worker’s compensation and unemployment
insurance. Further, Orbitz shall not be responsible for withholding or paying
any taxes or social security on behalf of ITA’s employees. ITA shall be fully
responsible for any such withholding or paying of taxes or social security.
Notwithstanding the foregoing, Orbitz may at any time require ITA to remove from
any Orbitz-related activity any personnel which Orbitz, in its reasonable
discretion, deems to be unsatisfactory

7


--------------------------------------------------------------------------------


(by way of example but not limitation, unprofessional or inappropriate conduct).
Any such request for removal shall be sent in writing to ITA.

(b) Staffing. ITA shall staff each such project with personnel with sufficient
skill, experience and ability to complete the project on the schedule specified
in the applicable SOW.

6. OWNERSHIP

(a) QPX. Orbitz acknowledges that ITA is the sole and exclusive owner of all
rights in and to QPX and that other than the license granted hereby, no
proprietary rights, including but not limited to copyrights and patents, in QPX
are being transferred to Orbitz.

(b) Orbitz Interfaces. Orbitz shall have the right to interface to QPX and to
use it in conjunction with other software, programs, routines and subroutines
developed or acquired by Orbitz, except that, other than as set forth in Section
2(b)(v), (i) Orbitz shall use QPX as a whole and shall not have the right to
substitute other software for portions of QPX and (ii) any interfaces between
those portions of QPX comprising the low-fare search servers and availability
servers, on the one hand, and other such software, programs, etc. of Orbitz, on
the other hand, will occur via ITA’s documented XML Application Program
Interface (API) or another API provided by or approved in advance by ITA. ITA
shall have no ownership interest in any other software, program, routine or
subroutine developed by Orbitz or acquired by Orbitz from a third party by
virtue of its having been interfaced with or used in conjunction with QPX.  In
addition, Orbitz may request that ITA enter into an SOW to modify QPX for Orbitz
(but not for ITA’s other customers) in the event ITA is able to obtain
availability information from airlines which airlines do not make generally
available.  In the event such modification would not degrade the performance of
availability caching for ITA’s other customers, ITA may (but will not be
obligated to) enter into such an SOW and the provisions of this Agreement will
not be deemed to prohibit Orbitz’s use of QPX as so modified.  For the avoidance
of doubt, ITA shall have sole discretion to make the determination of whether it
will enter into an SOW to perform services in order to obtain availability
information that ITA is not permitted to make generally available to its
customer.

(c) Orbitz-Developed Source Code. ITA acknowledges that Orbitz shall be the
exclusive owner of all right, title and interest, including all intellectual
property rights, in and to any and all source code developed solely by Orbitz or
by third parties (other than ITA) for Orbitz, related to or in support of any
object code of QPX, including, but not limited to, source code that improves the
scalability of QPX. The foregoing will not be deemed to alter the rights of the
respective parties under applicable law and shall not preclude either party from
filing patents regarding inventions or discoveries invented or discovered by
such party.

7. DATA

ITA understands and acknowledges that Orbitz may (i) manage, modify, maintain
and update pre-existing data and information about End Users for use with (or
resulting from use of) QPX, and (ii) generate, manage, modify, maintain and
update additional such data and Information (such pre-existing data and
information and such additional data and information are referred to
collectively as “Orbitz Data”; provided that schedule, fare and availability
data used by QPX shall not constitute Orbitz Data). Orbitz Data shall be treated
as Orbitz Confidential Information, and Orbitz shall retain all right, title and
interest in and to all Orbitz Data. Notwithstanding the foregoing, Orbitz agrees
that ITA will have access to Orbitz Data comprising aggregated statistics
relating to both the usage of QPX and the traffic data (such as patterns of
usage over times of day, statistical information about the types of queries
being asked (i.e., origin, destination, travel times, etc.) for the sole purpose
of improving the performance of QPX. In no

8


--------------------------------------------------------------------------------


event shall ITA be permitted to access any Orbitz Data containing personally
identifiable information regarding End Users. All such Orbitz Data relating to
any End Users, including without limitation, aggregated information, usage and
traffic data, transactional or financial information, End User names and
addresses, passwords, registration information, and cookie information, shall be
subject to Orbitz’s privacy policy as set forth on the Orbitz Sites, and ITA
shall at all times comply with the most current version of such privacy policy
(advance notice of any modifications to which Orbitz agrees to provide to ITA).

8. FEES AND EXPENSES

(a) Per-PNR Fee.  The license fee for Orbitz’s use of QPX will be based upon a
per-PNR charge for all QPX-Powered PNRs created at any Orbitz Sites and White
Label Sites.  The Per-PNR Fee will be $(***) for all PNRs created, except as set
forth in Section 8(c).  The Per-PNR Fee will be subject to a minimum (the
“Annual Minimum”) of $(***) per Agreement, representing (***) PNRs per year. 
For the avoidance of doubt, Orbitz will not owe ITA a per-PNR Fee for a
Non-QPX-Powered PNR displayed in the same matrix display as a QPX-Powered PNR in
accordance with Section 8(c).

(b) White Label Sites.  The Per-PNR Fee will apply to all QPX-Powered PNRs
created on White Label Sites, pursuant to Section 2(c), except that in the event
the business model for a White Label Site does not consist primarily of using
search to generate bookings on Orbitz, then Orbitz may not provide QPX to such
White Label Site unless and until ITA and Orbitz have agreed to such use of QPX
and the manner in which the fee for such white label use would be calculated. 
In any event, fees paid with respect to White Label Sites shall not be counted
toward the annual minimum described in Section 8(a).

(c)  Booking Issues.

(i) If in the second Agreement Year or in any subsequent Agreement Year, Orbitz
reasonably demonstrates to ITA that systemic problems have arisen with the
quality of ITA’s availability data, or QPX pricing logic (any such systemic
problem, a “Booking Issue”), with respect to a particular carrier with which ITA
has not implemented a “DACS” availability infrastructure, then Orbitz will have
the right to obtain data on such carrier(s) from another source, if such source
is able to offer materially better bookability than ITA), until 30 days after
the date that ITA has remedied the situation so that the bookability on such
carrier(s) has achieve an error rate of less than (***)%, where bookability is
defined as specified in the quarterly bookability reports delivered by ITA to
Orbitz in Q4 2006.  (For the avoidance of doubt, ITA will not be obligated to
integrate any data provided by a third party into QPX; any such integration will
be Orbitz’s sole responsibility; moreover, if Orbitz is treating a carrier’s
PNRs as Non-QPX-Powered PNRs as a result of a Booking Issue, then Orbitz may not
use QPX to generate any itineraries on such carrier.)  For the purposes hereof,
a Booking Issue will not be deemed to exist unless ITA’s bookability error rate
on a carrier exceeds (***)%, and another source will not be deemed to offer
materially better bookability than ITA unless its bookability error rate is less
than (***)% of ITA’s bookability error rate.  During the period Orbitz is using
data from another source as a result of Booking Issues, it will be excused from
the Annual Minimum during any Agreement Year if and to the extent a shortfall in
such Agreement Year’s Annual Minimum arises from Non-QPX Powered PNRs on such
carrier(s) that would otherwise have been QPX-Powered PNRs.  The shortfall from
a carrier’s PNRs during any period of time that Orbitz is receiving data on such
carrier from a source other than ITA shall be deemed to be equal to the number
of Non-QPX-Powered PNRs created on such carrier during the period that Orbitz is
receiving availability data for such carrier from a source other than ITA, and
shall be calculated separately with respect to each Agreement Year.  However, in
no event shall the Annual Minimum be less than $(***).

9


--------------------------------------------------------------------------------


The following is an illustration of the provisions of this Section 8(c)(i): If
in a particular Agreement Year Orbitz were able to demonstrate that systemic
problems arose with the quality of availability data on Air France through QPX,
such that QPX’s bookability error rate on Air France was (***)%, and another
source was able to provide Orbitz with sufficiently better availability data on
Air France that the bookability error rate was less than (***)%, Orbitz could
obtain availability data for Air France from such other source.  If such
situation continued for three months of an Agreement Year, during which
three-month period Orbitz created 100,000 PNRs on Air France, and continued
further for the first six months of the following Agreement Year, during which
six-month period Orbitz created 200,000 PNRs on Air France; and at the end of
such nine-month period ITA had developed a solution for Air France data that
enabled Orbitz to experience a bookability error rate of less than (***)% on Air
France, then Orbitz would resume using QPX for Air France within 30 days after
such nine-month period.  If in the Agreement Year in which occurred the first
three-month period that the Booking Issue was in effect, Orbitz created a total
of (***) QPX-Powered PNRs, then Orbitz will have met the Annual Minimum for such
Agreement Year notwithstanding the existing of the Booking Issue, and no
adjustment would be necessary as a result of this Section 8(c).  If, however, in
the next Agreement Year, in which occurred the next six-month period that the
Booking Issue was in effect, Orbitz created (***) QPX-Powered PNRs, then the
Annual Minimum for such Agreement Year would be deemed to be reduced by 200,000
PNRs (i.e., to (***)), and Orbitz would be obligated to pay for (***)
QPX-Powered PNRs at a Per-PNR Fee of $(***).

(ii) In the event that, upon expiration of ITA’s agreement with Galileo to
provide availability data, ITA is not able to obtain availability data on any
carriers for which data is currently provided by Galileo, Orbitz will have the
right to treat ITA’s lack of data on such carrier(s) as a Booking Issue
beginning January 1, 2008, and such Booking Issue will be deemed to have been
resolved for purposes of the first Agreement Year when ITA secures a source of
data for such carrier(s).

(iii) Orbitz has or may obtain access to seat availability data, either from
airline charter associates, through supplier link agreements, from Galileo, or
from other sources (all of which is collectively referred to as “Availability
Data”).  If Orbitz receives Availability Data from any source, solely to the
extent permitted by the relevant agreement between Orbitz and the supplier of
such Availability Data, Orbitz will promptly make such Orbitz Availability Data
available to ITA, via mutually agreed methods, using mutually agreeable
protocols.  In the case of Availability Data that Orbitz does not receive but
has the right to receive, solely to the extent permitted by the relevant
agreement between Orbitz and the supplier of such Availability Data, Orbitz
will, upon ITA’s request, obtain such Availability Data and provide it to ITA.

(d)  Look-to-Book Ratio.

(i) In the event the Look-to-Book Ratio on the Orbitz Sites, considered in the
aggregate, or on any White Label Site, exceeds the Allowable Ratio (as defined
below), Orbitz will pay ITA an excess query fee (“Excess Query Fee”) for all
Queries in excess of such Allowable Ratio.  The Excess Query Fee, which will not
be counted toward the Annual Minimum, will be $(***) per Query.  In the event
that Orbitz is using another search solution as a result of a Booking Issue (as
defined in Section 8(c)), Non-QPX Powered PNRs qualify as QPX-Powered PNRs
solely for the purposes of calculating the Look-to-Book Ratio for a Site.

(ii) In the event the Look-to-Book Ratio on all Third Party Sites other than
(***), considered in the aggregate, exceeds the Allowable Ratio (as defined
below), Orbitz will pay ITA an Excess Query Fee, which will not be counted
toward the Annual Minimum, of $(***) per Query; provided, however, that (A) if
any single Third Party Site has a Look-to-Book Ratio in excess of (***):1, then
any Queries in excess of a Look-to-Book Ratio of (***):1 will be subject to

10


--------------------------------------------------------------------------------


the Excess Query Fee, and ITA and Orbitz will together agree as to the terms
(including financial terms) that will govern such Third Party’s use of QPX
(based upon the assumption that a site with a Look-to-Book Ratio in excess of
(***):1 does not meet the requirement of Section 2(d)(1)) and (B) any Third
Party Query with respect to which Orbitz pays such Excess Query will be excluded
from the calculation of the Third Party Excess License Fee.

(iii) As used herein, “Allowable Ratio” with respect to the Orbitz Sites and
each White Label Site will be, (***) Queries:1 QPX-Powered PNR; provided,
however, that such Allowable Ratio assumes that the current Look-to-Book Ratio
on Orbitz.com and Cheaptickets.com, calculated as the number of queries on
Orbitz.com and Cheaptickets.com divided by the number of PNRs created on
Orbitz.com and Cheaptickets.com from January through June, 2007 (in each case
excluding queries and PNRs on Third Party Sites) is equal to (***):1, and that
the number of Non-Live Queries included in such calculation does not exceed
(***)% of the total number of Live Queries (as such terms are defined in Section
2(b)(vii)) included therein; and provided further, however, that promptly
following execution of this Agreement Orbitz will make available to ITA the data
based upon which such current Look-to-Book Ratio and percentage of Non-Live
Queries were calculated, and will provide such other information (to the extent
available to Orbitz) as ITA may reasonably request in order to verify such
calculations, and in the event ITA reasonably determines that an error was made
in the calculation of the current Look-to-Book Ratio or that the number of
Non-Live Queries exceeds (***)% of the total number of Live Queries, then the
parties will negotiate as to what would be an appropriate Allowable Ratio (with
the assumption that the Allowable Ratio is intended to be (***)% of Orbitz’s and
Cheap Tickets’ current Look-to-Book Ratio, provided that such current ratio is
not more than (***):1). If, during any Agreement Month following the date
hereof, the Look-to-Book Ratio exceeds the Allowable Ratio and the number of
Non-Live Queries exceeds (***)% of the Queries on the Orbitz Sites, then the
number of Non-Live Queries will not be included in the calculation of the
Allowable Ratio for purposes of determining whether the Excess Query Fee
applies.

(iii) As used herein, “Allowable Ratio” with respect to Third Party Sites (other
than (***)) will be (***):1.

(e) Third Party Queries. For the purposes hereof, “Third Party Queries” means
any Queries performed against QPX by or through Third Party Sites (including,
for the avoidance of doubt, any other site to which such Third Party Sites may
be providing Queries or providing information derived from Queries); provided,
however, that Queries to Orbitz from (***) and sites to which QPX is provided by
(***) will not be considered Third Party Queries).

(i) Orbitz has informed ITA that the current number of Third Party Queries is
approximately (***) per year (based upon an annualization of the period January,
2007 through June, 2007), or (***) per Agreement Month.  Following the date
hereof, the parties will review the data upon which such information is based
and make a final determination of the current number of Third Party Queries; if
the parties determine that the actual number of Third Party Queries (as so
determined on an annualized basis) is within (***)% of (***), then the number of
“Included Third Party Queries” shall be (***) ((***) per Agreement Month) for
the calendar year 2007.  If the parties determine that the actual number of
current Third Party Queries (as so determined on an annualized basis) is not
within (***)% of (***), then the number of “Included Third Party Queries” for
the calendar year 2007 shall be equal to the number so determined by the parties
to be the actual number of current Third Party Queries on an annualized basis,
and the number of Included Third Party Queries per Agreement Month shall be
one-twefth of such number.  The number of Included Third Party Queries will
increase by (***)% from that previously in effect, for each Agreement Year
beginning 2009.

11


--------------------------------------------------------------------------------


(ii)  Orbitz will pay an additional license fee to ITA (the “Third Party Base
Monthly License Fee”) in the amount of $(***) per Agreement Month during the
Agreement Year 2008 with respect to the Included Third Party Queries, which
Third Party Base Monthly License Fee will increase by (***)% during each
subsequent Agreement Year during the term.  The Third Party Base License Fee
will be payable monthly in advance, commencing with the Agreement Month
beginning January 1, 2008 (which payment shall be made promptly following the
date hereof).  Such Third Party Base Monthly License Fee will entitle Orbitz to
a number of Third Party Queries less than or equal to the number of Included
Third Party Queries.  In the event the number of Third Party Queries during any
Agreement Month exceeds the number of Included Third Party Queries (such excess
is referred to as the number of “Excess Third Party Queries”), then Orbitz will
pay ITA an additional license fee (the “Third Party Excess License Fee”) in the
amount of $(***) for each Excess Third Party Query.  Notwithstanding that the
Third Party Base Monthly License Fee does not become payable until January 1,
2008, the Third Party Excess License Fee, if applicable, will be payable
beginning July 1, 2007.  The Third Party Base Monthly License Fee and the Third
Party Excess License Fee are collectively referred to as the “Third Party
License Fee”.  For the avoidance of doubt, the Third Party License Fee will be
in addition to any Per-PNR Fees resulting from PNRs created by Third Parties. 
Within 15 days of the end of each Agreement Month, Orbitz will inform ITA of the
number of Third Party Queries during such Agreement Month, and will pay the
Third Party License Fee within 30 days of ITA’s invoice therefor.

(f) Maintenance and Support.  The fees for the provision of software maintenance
and support and data services shall be $(***) per month plus, beginning January
1, 2009, the CPI Increase.

(g) Services. Orbitz shall pay ITA the fees set forth in the applicable SOW for
any services provided pursuant to Section 4(a).

(h) Reimbursable Costs and Expenses. Unless otherwise specified in the
applicable SOW, in addition to the hourly rates described in the applicable SOW,
Orbitz shall pay ITA’s actual out-of-pocket expenses of the types agreed to in
writing by the parties, provided that (1) ITA obtains Orbitz’s prior written
approval before incurring such reimbursable expenses; or (2) such expenses are
incurred in accordance with Orbitz’s then-current standard policy regarding such
reimbursable expenses (advance notice of any modifications to which Orbitz
agrees to provide to ITA). ITA agrees to provide Orbitz with access to such
original receipts, ledgers, and other records as may be reasonably appropriate
for Orbitz or its accountants to verify the amount and nature of any such
expenses.

(i) Payment; Invoicing. The Annual Minimum shall be paid in accordance with the
following:

Agreement Year

 

Annual Minimum

 

Date Payable

 

Jan. 1, 2008 – Dec. 31, 2008

 

$

(***)

 

(***)

 

Jan. 1, 2009 – Dec. 31, 2009

 

$

(***)

 

(***)

 

Jan. 1, 2010 – Dec. 31, 2010

 

$

(***)

 

(***)

 

Jan. 1, 2011 – Dec. 31, 2011

 

$

(***)

 

(***)

 

 

Orbitz shall certify to ITA, on a quarterly basis on or before the 15th day of
the month following the end of a calendar quarter, the number of QPX-Powered
PNRs subject to the Per-PNR Fee for the previous Agreement Month.  Within 30
days after the end of each Agreement Year, Orbitz shall pay ITA the Per-PNR Fee
applicable to PNRs in excess of the number of PNRs comprised in the Annual
Minimum for such Agreement Year.

12


--------------------------------------------------------------------------------


ITA shall invoice Orbitz on a monthly basis for all other fees and charges
accruing hereunder or pursuant to an SOW, and Orbitz shall pay all such invoiced
amounts within thirty (30) days after receipt of a proper and correct invoice.
In the event of a good faith dispute as to any portion of an invoice, Orbitz
shall give written notice to ITA, within fourteen (14) days after receiving such
invoice, stating the details of any such dispute and shall promptly pay any
undisputed amount in accordance with this Agreement. Within thirty (30) days
after the termination or expiration of this Agreement for any reason, ITA shall
submit to Orbitz an itemized invoice for any fees or expenses theretofore
accrued under this Agreement. Orbitz, upon payment of accrued amounts so
invoiced, shall have no future liability or obligation to ITA whatsoever for any
further fees, expenses, or other payments. In the event that, as contemplated by
Section 8(c), the existence of Non-QPX-Powered PNRs causes Orbitz to fail to
meet the Annual Minimum for an Agreement Year, then immediately upon
determination of the reduced Annual Minimum for such Agreement Year ITA will pay
Orbitz (or credit to amounts then due) any portion of the Annual Minimum which
is reduced pursuant to such section.

(k) Taxes.

(i)  Any charges paid hereunder in exchange for the products or services
provided by ITA are exclusive of any federal, state, or local sales, use,
excise, value-added, or other similar taxes, fees, duties, or governmental
charges (“Transaction Taxes”) imposed upon or made payable and arising out of
sales under this Agreement.  Orbitz shall pay such Transaction Taxes, whether
imposed upon Orbitz or ITA, except to the extent Orbitz provides to ITA a valid
tax-exemption certificate; provided, however, that Orbitz shall not be obligated
to pay or reimburse ITA any interest or penalties levied as a result of any
failure by ITA to pay such Transaction Taxes in a timely manner or any failure
by ITA to notify Orbitz in a timely manner.  In the event any such taxes are
imposed upon and paid by ITA, Orbitz shall reimburse ITA within 45 days of
receipt of an invoice from ITA.  In addition, in the event Orbitz has a “direct
pay” arrangement with any jurisdiction which imposes a Transaction Tax, Orbitz
will provide ITA with evidence of such arrangement and ITA will not collect any
Transaction Tax with respect thereto.

(ii)  ITA agrees to structure the transactions effectuated pursuant to this
Agreement in such a manner as to avail Orbitz of any and all exemptions to the
imposition of any such Transaction Taxes; provided that ITA shall be entitled to
rely on the advice of its outside certified public accounting firm in making any
decisions about the structure of any such transactions (which firm may, upon
Orbitz’s request, consult with Orbitz or its tax advisors).  ITA further agrees
to provide Orbitz valid documentation sufficient for Orbitz to recover any such
Transaction Taxes, whether paid to ITA or to a governmental authority, where
such reclamation is permitted under applicable law.

(iii)  ITA shall make commercially reasonable efforts to provide Orbitz with
ninety (90) days’ notice prior to the imposition of any non-U.S.-based
Transaction Tax imposed upon or made payable and arising out of sales under this
Agreement.

(iv)  Notwithstanding clause (i) of this Section 4(k), in no event shall Orbitz
be responsible for taxes, duties, surcharges, or other similar government
charges based upon or measured by or against any measure of ITA’s “income,”
whether gross or net.  Nor shall Orbitz be responsible for taxes, duties,
surcharges, or other similar government charges based on the property, payroll,
or assets, however denominated, of ITA, including without limitation, any
franchise taxes or fees or payroll, employment, or social security taxes or
fees.  Pursuant to this clause (iv), Orbitz shall not withhold any such taxes,
duties, surcharges, or other similar government charges for any amounts paid to
ITA under this Agreement.

(v)                                 Upon receipt from any governmental authority
of any levy, notice, assessment, or withholding of any Transaction Tax for which
Orbitz may be obligated pursuant to subsection (a)

13


--------------------------------------------------------------------------------


(“Tax Levy”), ITA will promptly notify Orbitz in writing.  If under applicable
law, Orbitz is allowed directly to contest the imposition of such Tax Levy in
its own name, then Orbitz will be entitled, at its own expense and in its own
name, to contest the imposition, validity, applicability, or amount of such Tax
Levy and, to the extent permitted by law, withhold payment during pendency of
such contest, provided that such withholding of payment does not permit the
governmental authority to seek to collect such amounts from ITA.  If Orbitz is
not permitted by law to contest such Tax Levy in its own name, upon Orbitz’s
request, ITA will, in good faith and using diligent efforts and at Orbitz’s
direction and expense, contest the imposition, validity, applicability or amount
of such Tax Levy.  In addition, ITA will, in good faith and using diligent
efforts:  (A) supply Orbitz with such information and documents reasonably
requested by Orbitz as are necessary or advisable for Orbitz to (1) recover or
seek a refund of any such Tax Levy paid or reimbursed by Orbitz as a result of
this Agreement, or (2) control or participate in any proceeding to the extent
permitted herein; and (B) reasonably assist Orbitz with the evidentiary and
procedural development of any such proceeding or contest.  If all or any portion
of any Tax Levy is refunded or otherwise credited to ITA, ITA agrees to repay
Orbitz such portion as Orbitz paid, including any interest received thereon.


(J)  AUDIT RIGHTS.  ITA WILL HAVE THE RIGHT, NO MORE THAN ONCE PER AGREEMENT
YEAR AND ON AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO ORBITZ, TO RETAIN
A PUBLIC ACCOUNTING FIRM, REASONABLY ACCEPTABLE TO ORBITZ, TO AUDIT ORBITZ’S
CALCULATION OF THE NUMBER OF QPX-POWERED PNRS SUBJECT TO THE PER-PNR FEE, AS
WELL AS THE NUMBER OF QUERIES COMPRISED IN THE CALCULATION OF THE LOOK-TO-BOOK
RATIO.  UPON ORBITZ’S RECEIPT OF WRITTEN NOTICE OF ITA’S EXERCISE OF SUCH RIGHT,
NOT LESS THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO THE PROPOSED COMMENCEMENT OF
SUCH AUDIT, ORBITZ WILL MAKE AVAILABLE TO SUCH FIRM THE RECORDS UPON WHICH SUCH
CALCULATIONS WERE BASED.  THE EXPENSE OF ANY SUCH AUDIT WILL BE BORNE BY ITA,
EXCEPT THAT ORBITZ WILL BEAR THE REASONABLE EXPENSE OF SUCH AUDIT IN THE EVENT
THAT SUCH AUDIT REVEALS THAT THE NUMBER OF PNRS OR THE LOOK-TO-BOOK RATIO WERE
UNDERREPORTED BY MORE THAN 10%.  ITA SHALL CAUSE THE AUDITING PUBLIC ACCOUNTING
FIRM TO ENTER INTO A CONFIDENTIALITY AGREEMENT WITH ORBITZ CONCERNING THE
SUBJECT MATTER OF THE AUDIT PRIOR TO THE COMMENCEMENT OF ANY AUDIT.  THE PARTIES
AGREE THAT REPORTS IDENTIFYING THE NUMBER OF QUERIES WILL BE SUFFICIENT FOR THE
PURPOSE OF SATISFYING ITA’S AUDIT RIGHTS UNDER THIS SECTION.

9. MOST FAVORED CUSTOMER

ITA agrees to treat Orbitz as its most favored customer, and ITA represents that
all of the prices, warranties, benefits and other terms being provided
hereunder, considered as a whole, are equivalent to or better than the terms
being offered by ITA to its current customers for QPX.  In its sole right and
discretion, ITA may establish the pricing for QPX for any other customer. 
However, in the event ITA provides QPX to another comparable customer at an
effective price which is lower than that provided hereunder or on more favorable
terms (provided that such price and terms shall be considered as a whole), ITA
shall prospectively (but not retroactively) reduce the price to be charged to
Orbitz and/or revise the terms such that, considered as a whole, they are at
least as favorable as that granted to such third party.  For the purposes
hereof, a “comparable customer” shall mean a non-airline customer that is based
in the United States or Canada; provided, that in the event Orbitz is Using QPX
for an Orbitz Site that is based in another geographic region, then such Orbitz
Site shall be entitled to the benefits of this Section 9 with respect to terms
offered by ITA to a customer in such geographic region.  For example, if Orbitz
operated an Orbitz Site in the Asian market, and ITA provided QPX to another
non-airline customer in the Asian market, then such Orbitz Site (but no other
Orbitz Sites) will be entitled to receive pricing and terms at least as
favorable as those provided by ITA to such other Asian market customer.  In
determining whether the terms charged to a third party are “more favorable,” ITA
will take into account the number of transactions for which a customer is using
QPX, the duration of the license, the amount of integration

14


--------------------------------------------------------------------------------


work required, the minimum fees payable, the expected volume of transactions,
and whether or not there is a per-transaction component to the pricing.

10. TERM AND TERMINATION

(a) Term of Agreement. Subject to Section 20 hereof, the term of this Agreement
and the license granted to Orbitz hereunder shall commence on the Commencement
Date and shall terminate on December 31, 2011.

(b) Term of SOWs. Unless specified otherwise in an SOW or earlier terminated in
accordance with this Agreement, each SOW shall remain in full force and effect
until expiration of this Agreement or until performance is completed and
deliverables are accepted, whichever is later.

(c) Termination for Cause by Orbitz. This Agreement and the license granted
hereunder (or an SOW) may be terminated by Orbitz for cause immediately by
written notice upon the occurrence of any of the following events: (i) ITA
materially breaches Section 4(c), 11(b)(i), 11(b)(iii), 12(a), so as to cause
material damage to Orbitz, and such breach is not cured within thirty (30) days
after receipt of written notice thereof from Orbitz; (ii) ITA materially
breaches Section 7 or 15 and such breach is not cured within thirty (30) days
after receipt of written notice thereof from Orbitz; (iii) ITA materially
breaches Section 2.1(c) of Exhibit A (which requires ITA to keep QPX current so
as to correctly process changes in industry-standard practices and/or data
formats) and as a result QPX returns answers that are not responsive in a
material percentage of cases so as to cause material revenue loss or cost to
Orbitz, and such breach is not cured within thirty (30) days after receipt of
written notice thereof from Orbitz; (iii) on more than three occasions within
any thirty-day period, ITA fails to respond to and use its reasonable commercial
efforts to resolve emergency problems as required by Section 2.3 of Exhibit A in
accordance with the standards set forth therein, and such breach is not cured
within seven (7) days of written notice thereof from Orbitz; or (v) an
Insolvency Event occurs with respect to ITA. In the event of termination by
Orbitz pursuant to this Section 10(c), ITA shall refund to Orbitz a pro rata
portion of the fees paid by Orbitz in advance which have not been earned as of
the effective date of termination.

(d) Termination for Cause by ITA. This Agreement and the license granted
hereunder (or an SOW) may be terminated by ITA for cause immediately by written
notice in the event Orbitz breaches one of the following provisions, so as to
cause material damage to ITA, and such breach is not cured within thirty (30)
days after receipt of written notice thereof from ITA: (i) the license and use
restrictions set forth in Section 2; (ii) the restrictions regarding use of
electronic resources set forth in Section 4(c); (iii) Orbitz’s warranty set
forth in Section 11(a); or (iv) the indemnification obligations set forth in
Section 12(b). In addition, this Agreement and the license granted hereunder (or
an SOW) may be terminated by ITA for cause immediately by written notice in the
event an Insolvency Event occurs with respect to Orbitz, or if Orbitz breaches
one of the following provisions and such breach is not cured within thirty (30)
days after receipt of written notice thereof from ITA: (i) Orbitz’s payment
obligations set forth in Section 8; or (ii) the provisions relating to source
code restrictions and confidentiality set forth in Section 14(c) and (d) or the
confidentiality obligations set forth in Section 15.

(e)  Termination of SOWs. Either party may terminate an SOW in the event the
other party materially breaches any provision thereof and fails to cure such
breach within thirty (30) days after receipt of written notice thereof from the
non-breaching party.

(f) Duties on Termination. Upon expiration of this Agreement at the end of the
term or termination by Orbitz in accordance with Section 10(c), ITA shall
provide to Orbitz, upon Orbitz’s request, at ITA’s then-standard rates and upon
Orbitz’s continued payment of a pro-rated license fee pursuant to Sections 8(i)
and 8(e)(ii), reasonable termination assistance, including the right to continue
to

15


--------------------------------------------------------------------------------


use QPX as set forth herein, in connection with the transition from QPX to
another system. ITA shall provide the foregoing rights and services for up to
three (3) months in the event of expiration of this Agreement and up to six (6)
months in the event of termination by Orbitz in accordance with Section 10(c).
Such termination assistance shall include, without limitation, cooperating with
third parties for the orderly transition to a new system in order to minimize
any disruption in the services provided on Site(s) by Orbitz to End Users. After
the applicable period of termination assistance, Orbitz shall immediately cease
use of QPX and will destroy or return any copies thereof to ITA, and all rights
granted hereunder shall immediately cease and terminate.

(g) Survival. The parties’ rights and obligations under the following sections
shall survive the termination or expiration of this Agreement: 6, 7, 10(b),
10(f), 10(g), 12, 13, 15, 16, 17, 18 and 19.

11. REPRESENTATIONS AND WARRANTIES

(a) By Orbitz. Orbitz represents and warrants to ITA that it has the full right,
power and authority to enter into this Agreement and to perform its obligations
hereunder and that Orbitz’s compliance with the terms and conditions of this
Agreement shall not violate any federal, state or local laws, regulations or
ordinances or conflict with any third party agreements.

(b) By ITA. ITA represents, warrants and covenants to Orbitz as follows:

(i)                                   Authority: That: (1) ITA has the full
right, power and authority to enter into this Agreement, to carry out its
obligations under this Agreement and to grant the rights and licenses granted to
Orbitz in this Agreement; and (2) ITA’s compliance with the terms and conditions
of this Agreement shall not violate any federal, state or local laws,
regulations or ordinances or conflict with any third party agreements.  In the
event that ITA is in breach of the warranty set forth in Section 11(b)(2), ITA
will (1) procure for Orbitz a manner of using QPX that does not result in a
breach of such warranty but remains substantially equivalent in functionality
and performance; or (2) replace or modify QPX so that it does not result in a
breach of such warranty but remains substantially equivalent in functionality
and performance.

(ii)                                Quality: That ITA shall perform all services
in a good, workmanlike and professional manner using people fully familiar with
QPX and the underlying technology.

(iii)                             Infringement: That QPX does not and shall not
infringe any third party’s patent, trademark, trade name, service mark,
copyright, trade secret or any other intellectual property right of a third
party. In the event that any such infringement claim or suit is brought or
threatened, ITA shall, at its expense, (1) procure for Orbitz the right to
continue using QPX; (2) replace or modify QPX so that it becomes non-infringing
but remains substantially equivalent in functionality and performance; or (3) in
the event (1) and (2) are not commercially practicable, terminate this Agreement
and the license granted hereunder and, within thirty (30) days of the date of
such termination, refund to Orbitz all unearned fees then paid by Orbitz and any
fees for maintenance services not yet performed.

(iv)                            Century Compliance: That the century change is,
and shall be, supported in QPX’s logic and data, and that QPX shall support the
use, entry or creation of dates prior to, on, after or spanning January 1, 2000,
so that when such a date is either processed (including by way of calculation,
comparison, sequencing, display, storage or otherwise), entered into, or is
intended to be generated as a result of the operation of QPX, QPX shall not (1)
fail or produce incorrect date results, or (2) cause any other programs,
hardware or system to fail or to generate errors.

(v)                               Unauthorized Code: That QPX shall be free, at
the time of receipt by Orbitz, of (1) any automatic restraints, computer
viruses, software locks, time bombs or other such code that hinders Orbitz’s
freedom fully to exercise its license rights under this Agreement; (2) harmful
programs or data

16


--------------------------------------------------------------------------------


incorporated into QPX which destroy, erase, damage or otherwise disrupt the
normal (i.e., in accordance with the provisions of this Agreement) operation of
QPX or other programs, hardware or systems utilized by Orbitz or allow for
unauthorized access to QPX or other programs, hardware or systems utilized by
Orbitz; or (3) any mechanism, such as password checking, CPU serial number
checking or time dependency, that hinders Orbitz’s freedom to fully exercise its
license rights under this Agreement. The foregoing provisions of this paragraph
(v) shall not be deemed violated by license files that disable functions in QPX
which are not included in the license grant to Orbitz hereunder.

(vi)                            Pass-Through: ITA hereby assigns, and shall
assign, to Orbitz all warranties, representations and indemnities granted to ITA
by third parties in QPX or any components thereof, and all remedies for breach
of such warranties, representations and indemnities.

(vii)                         Insurance: ITA warrants that it has in place and
shall maintain in place throughout the term the insurance coverages listed in
Exhibit D.

(c) Disclaimer.  EXCEPT FOR THE WARRANTIES SET FORTH IN THIS SECTION 11, EACH
PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS AND IMPLIED, INCLUDING THE W
ARRANTIES OF MERCHANT ABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

12. INDEMNIFICATION

(a) By ITA. ITA shall, at its own expense, defend, indemnify and hold harmless
Orbitz and its Affiliates and each of their respective directors, officers,
employees, successors and permitted assigns from and against any and all
liabilities, damages, awards, losses, costs and expenses (including court costs
and reasonable attorneys’ fees) arising out of any claim, demand, suit or cause
of action (hereinafter a “Claim”) brought by a third party relating to or
resulting from (i) any act or omission of ITA or its employees, agents or
contractors, (ii) any breach of the representation or warranty made in Section
11(b)(i) by ITA; or (iii) the actual or alleged infringement by QPX of a third
party’s patent, copyright, trademark, trade secret or other proprietary rights.

(b) By Orbitz. Orbitz shall, at its own expense, defend, indemnify and hold
harmless ITA and its Affiliates and each of their respective directors,
officers, employees, successors and permitted assigns from and against any and
all liabilities, damages, awards, losses, costs and expenses (including court
costs and reasonable attorneys’ fees) arising out of any Claim brought by a
third party relating to or resulting from (i) any act or omission of Orbitz or
its employees, agents or contractors, or (ii) any breach of the representation
or warranty made in Section 11(a) by Orbitz.

(c) Indemnification Procedures. If any party entitled to indemnification under
this section (an “Indemnified Party”) makes an indemnification request to the
other, the Indemnified Party shall permit the other party (the “Indemnifying
Party”) to control the defense, disposition or settlement of the matter at its
own expense; provided that the Indemnifying Party shall not, without the consent
of the Indemnified Party, enter into any settlement or agree to any disposition
that imposes any conditions or obligations on the Indemnified Party other than
the payment of monies that are readily measurable for purposes of determining
the reimbursement obligations of the Indemnifying Party. The Indemnified Party
shall notify the Indemnifying Party promptly of any claim for which the
Indemnifying Party is responsible and shall reasonably cooperate with the
Indemnifying Party to facilitate the defense of any such claim. An Indemnified
Party shall at all times have the option to participate in any Claim through
counsel of its own selection and at its own expense.

17


--------------------------------------------------------------------------------


13. LIMITATION OF LIABILITY

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OR FOR ANY DAMAGES RESULTING FROM LOSS OF USE, DATA OR
PROFITS, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL
EITHER PARTY’S LIABILITY TO THE OTHER PARTY FOR DAMAGES IN CONNECTION WITH THIS
AGREEMENT (INCLUDING EXHIBIT A) IN THE AGGREGATE EXCEED (***) WHETHER IN
CONTRACT, TORT, STRICT LIABILITY OR OTHER WISE. THE LIMITATIONS CONTAINED IN
THIS SECTION SHALL NOT APPL Y TO THE PARTIES’ INDEMNIFICATION OBUGATIONS SET
FORTH IN SECTION 12, A BREACH BY EITHER PARTY OF SECTION 15 (CONFIDENTIALITY), A
BREACH BY ITA OF SECTION 7 (DATA), A BREACH BY ORBITZ OF SECTION 8 (FEES AND
EXPENSES) OR SECTION 14(d) (CONFIDENTIALITYOF SOURCE CODE) OR THE WILLFUL OR
RECKLESS ACTS OF EITHER PARTY.

14. SOURCE CODE ESCROW

(a) Escrow. Within thirty (30) days after the execution of this Agreement, ITA
shall place a current, complete, and accurate copy of all source code for QPX in
escrow with a nationally recognized escrow agent for the benefit of Orbitz. The
materials placed in escrow shall include a computer readable copy of the source
code for each of the programs comprising QPX, as well as complete program
maintenance documentation, including all technical manuals and release notes.
Thereafter, ITA shall deliver to the escrow agent at the time of each new
version (as defined in Section 2.1 (a)(iii) of the Exhibit A) of QPX all source
code for each update, bug fix, upgrade, release or version of QPX, and at least
once each calendar year, ITA shall deliver to the escrow agent a fully updated
copy of all source code for QPX. Such additional source code deposits together
with the original source code deposit and any other materials placed in escrow
pursuant to this Agreement shall be referred to herein as the “Deposited
Materials.” Orbitz shall bear the costs charged by the escrow agent for such
source code escrow.

(b) Release. The escrow agreement shall provide for release of the Deposited
Materials to Orbitz upon the occurrence of any of the following: (i) ITA at any
time ceases to conduct business in the ordinary course; (ii) ITA files a
voluntary petition in bankruptcy or any voluntary proceeding relating to
insolvency, receivership, liquidation or composition for the benefit of
creditors; (iii) ITA becomes the subject of an involuntary petition in
bankruptcy or any involuntary proceeding relating to insolvency, receivership,
liquidation or composition for the benefit of creditors, if such petition or
proceeding is not dismissed within sixty (60) days of filing; or (iv) ITA
notifies Orbitz of its intent to cease to offer maintenance and support services
for QPX or actually ceases to offer maintenance and support services for QPX.

(c) Restrictions. In the event the Deposited Materials are released to Orbitz,
Orbitz shall have the right to use the Deposited Materials only for the
following purposes: (i) to correct bugs, errors, defects or malfunctions in QPX;
(ii) to modify the Software to comply with regulatory requirements or industry
standards; (iii) to add new features, functionalities, or performances to QPX;
and (iv) to perform the maintenance and support services that ITA was to perform
under this Agreement and Exhibit A, including without limitation the development
of Upgrade Releases; provided, however, that release of Deposited Materials to
Orbitz shall excuse ITA from any further performance of its maintenance and
support obligations under Exhibit A.  Unless otherwise provided in this
Agreement, the scope of and restrictions on the rights granted hereunder, and
the intellectual property rights of the parties, shall continue to be as

18


--------------------------------------------------------------------------------


set forth in Section 2 and 6, provided that Orbitz shall own all source code and
object code developed by or for Orbitz after the release of the Deposited
Materials to Orbitz. The foregoing restrictions are in addition to any
restrictions imposed on Confidential Information pursuant to Section 15.

(d) Confidentiality. The escrow agreement (or a separate agreement entered into
between ITA and Orbitz) shall also include reasonable provisions for maintenance
by Orbitz of the confidentiality of the Deposited Materials in the event the
Deposited Materials are released to Orbitz, including but not limited to
requirements that (i) access to the source code and documentation related to
such source code (“Access”) be limited only to those employees or third party
contractors or outsourcers of Orbitz engaged in operating, maintaining,
supporting and updating the Software; (ii) Orbitz shall maintain a list of all
such individuals to whom Orbitz has granted Access and shall provide a copy of
such list to ITA upon ITA’s request; (iii) all such individuals shall, as a
condition of and prior to being granted such Access, execute a non- disclosure
agreement containing provisions at least as restrictive as those set forth in
Section 14, and Orbitz shall maintain such agreements available for inspection
and copying by ITA upon reasonable request; and (iv) the Deposited Materials
shall be stored in a secure manner.

15. CONFIDENTIAL INFORMATION

(a) Confidential Information. Each party has disclosed (prior to the
commencement of this Agreement) and may disclose Confidential Information to the
other party which it intends the other party to maintain in confidence, and each
party agrees to comply with the provisions of this Section 14 with respect to
all such Confidential Information. As used herein, each party which discloses
such information is referred to as a “Disclosing Party” and each party which
receives such information is referred to as a “Receiving Party.” “Confidential
Information” means Disclosing Party’s confidential and proprietary inventions,
products, designs and ideas, including computer software, functionality,
concepts, processes, internal structure, external elements, user interfaces,
technology and documentation, as well as confidential and proprietary
information relating to Disclosing Party’s operations, plans, opportunities,
finances, research, technology, developments, know-how, personnel, and any third
party confidential information disclosed to Receiving Party. Without limiting
the foregoing definition, QPX, the Documentation (except Documentation
reasonably expected to be provided to End Users regarding the use of QPX) and
all Packets are “Confidential Information” of ITA. Without limiting the
foregoing definition, Orbitz Data (as defined in Section 7) and the QPX-Powered
PNR certifications described in Section 8(h) are “Confidential Information” of
Orbitz.  The terms and conditions of this Agreement are also “Confidential
Information.” However, “Confidential Information” shall not include information
(a) already lawfully known to Receiving Party if the Receiving Party does not
then have a duty to maintain its confidentiality, (b) developed independently by
the Receiving Party, (c) generally known to the public through no fault of the
Receiving Party; (d) lawfully obtained from a third party not obligated to
preserve its confidentiality; (e) required to be disclosed by law, regulation or
order of a court of competent jurisdiction or other governmental authority
(except that prior to any such disclosure the Receiving Party shall give the
Disclosing Party notice thereof and afford the Disclosing Party the opportunity
to oppose any such disclosure).

(b) Non-Disclosure. Receiving Party acknowledges that Confidential Information
is confidential, proprietary and/or trade secret information of the Disclosing
Party. Receiving Party shall not use the Confidential Information for any
purpose other than in accordance with this Agreement, and shall not disclose
Confidential Information to anyone other than its employees and contractors who
legitimately need access to it and who have signed confidentiality agreements
comparable in scope to this Section 15. Receiving Party shall notify each of its
employees and contractors who are given access to Confidential Information that
they have an obligation not to disclose Confidential Information and shall take
such steps

19


--------------------------------------------------------------------------------


as are reasonably necessary to ensure compliance with this obligation. Receiving
Party shall safeguard Confidential Information with reasonable security means at
least equivalent to measures that it uses to safeguard its own proprietary
information. Receiving Party shall store Confidential Information in a safe and
secure location. Receiving Party may not remove copyright, trademark, trade
secret, confidentiality, and patent notices from Confidential Information.

(c) No Warranties. Except as set forth in Section 10, all Confidential
Information is provided ‘‘as is,” without any express or implied warranty of any
kind.

(d) Breach of Confidentiality Obligations. Receiving Party hereby acknowledges
that unauthorized disclosure or use of Confidential Information shall cause
immediate and irreparable harm to Disclosing Party for which it would not have
an adequate remedy at law. Accordingly, Disclosing Party shall have the right to
seek and obtain preliminary and final injunctive relief to enforce this
Agreement in case of any actual or threatened breach, in addition to other
rights and remedies that may be available to Disclosing Party.

16. RELATIONSHIP OF THE PARTIES

The parties shall be treated for all purposes as independent contractors, and no
provision of this Agreement shall be construed to constitute or create a
partnership, joint venture, agency or formal business organization of any kind.

17. PUBLICITY

(a) At no time shall either party release a press release that mentions the
other party unless the other party has consented in writing in advance to such
press release; provided, however, that each party may approve in writing in
advance a representative sample of a reference to such party, which may then be
used by the other party in press releases without further approval from such
party.

(b) For so long as QPX is used on a Site, Orbitz will display on the “Partners”
area of the “About Us” section of www.orbitz.com a mutually agreed description
of Orbitz’ use of QPX hereunder, which description will be substantially similar
to that displayed as of the date of this Agreement.

18. DISPUTE RESOLUTION

The parties shall first attempt in good faith to resolve any dispute arising out
of or relating to this Agreement by negotiation, then arbitration, in accordance
with the dispute resolution procedures as set forth in Exhibit E.

19. MISCELLANEOUS

(a) Severability. If any provision of this Agreement is declared by a court of
competent jurisdiction to be invalid or unenforceable, such determination shall
not affect the validity or enforceability of any other provision hereof.

(b) Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and cancels and supersedes, as
of the Commencement Date, any previous understanding, commitments, or agreement,
oral or written, between Orbitz and ITA, other than confidential disclosure
agreements.

(c) Waiver. No failure by either party to insist upon the strict performance of
any covenant, term or condition of this Agreement, or to exercise any right or
remedy, shall constitute a waiver of such right or remedy on any subsequent
occasion.

20


--------------------------------------------------------------------------------


(d) Governing Law. The validity, construction, scope and performance of this
Agreement shall be governed by the laws of the State of Illinois, exclusive of
its choice of law provisions.

(e) Amendment. This Agreement may not be amended except in writing executed by
duly authorized representatives of both ITA and Orbitz.

(f) Assignment. This Agreement may not be assigned by either party without the
other party’s prior written consent; provided that either party shall be
permitted to assign its rights and obligations hereunder, without the other
party’s consent, to a third party in the event of a change in control or any
sale, assignment, transfer or other conveyance to such third party of all or
substantially all of the business or assets of the assigning party or corporate
restructuring involving all or substantially all of the assigning party’s voting
securities or other ownership interests, or (in the case of the Orbitz) any
sale, assignment, transfer or other conveyance of the Orbitz Site(s) to a third
party. Subject to the foregoing, this Agreement shall be binding on the parties
and their respective successors and permitted assigns, and such permitted
assigns shall expressly agree to be bound by all the terms and conditions
herein. No partial assignment of the rights or obligations granted hereunder
shall be permitted.

(g) Counterparts. This Agreement may be signed in one or more counterpart
copies, all of which together shall constitute one Agreement and each of which
shall constitute an original.

20. EXTENSION OF EXISTING AGREEMENT

The parties agree that the Existing Agreement will be extended to December 31,
2007.  During the three-month term of such extension, (i) the use of QPX by all
the Orbitz Sites other than orbitz.com (including the Orbitz for Business brand)
will continue to be governed by the Software License Agreement between Galileo
International, L.L.C. and ITA dated October 3, 2002, as amended, except that the
provisions of Sections 2(d), relating to Third Party Sites, will be effective as
of July 1, 2007; and (ii) the use of QPX by orbitz.com (including the Orbitz for
Business brand) will be subject to all the terms and conditions of the Existing
Agreement, except that in lieu of the payment provisions relating to the payment
of the Base License Fee as set forth in Section 8(b) of the Existing Agreement,
Orbitz will certify to ITA, within 15 days after the end of each calendar month
the number of PNRs created, and will pay the license fee applicable to such PNRs
(viz. $(***) per PNR for Domestic PNRs and $(***) per PNR for International
PNRs) within 30 days of receipt of ITA’s invoice therefor.

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the date first above written.

 

ORBITZ WORLDWIDE, LLC

 

 

 

 

By:

 

/s/ Steve Barnhart

 

 

 

 

Name:

 

Steve Barnhart

 

 

 

 

Title:

 

President and CEO

 

 

 

 

 

 

 

ITA SOFTWARE, INC.

 

 

 

 

By:

 

/s/ Jeremy Wertheimer

 

 

 

Jeremy Wertheimer, President

 

22


--------------------------------------------------------------------------------